       Case 1:17-cr-00267-SHR Document 63 Filed 09/11/20 Page 1 of 1




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA              : Crim. No. 1:17-CR-00267
                                      :
            v.                        :
                                      :
DARRYL NELSON                         : Judge Sylvia H. Rambo

                                  ORDER

     In accordance with the accompanying memorandum, IT IS HEREBY

ORDERED that Defendant Darryl Nelson’s motion for relief pursuant to 28 U.S.C.

§ 2255 (Docs. 46-47) is DENIED.




                                          /s/ Sylvia H. Rambo
                                          SYLVIA H. RAMBO
                                          United States District Judge


Dated: September 11, 2020
